Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 3, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  147020                                                                                                    Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
  BABASHOLA ABE,                                                                                                       Justices
          Plaintiff-Appellant,
  v                                                                  SC: 147020
                                                                     COA: 310585
                                                                     Ingham CC: 11-000101-MZ
  MICHIGAN STATE UNIVERSITY,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 7, 2013
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 3, 2013
           d0826
                                                                                Clerk